             Case 3:20-cv-01747-PAD Document 54 Filed 06/08/21 Page 1 of 17


                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


TEAL PEAK CAPITAL, LLC;
                                               Civil No. 3:20-cv-1747
Plaintiff,

v.
                                               Breach Of Contract; Specific
ALAN BRAM GOLDMAN;                             Performance Of Contract;
                                               Reimbursement Of Funds, Costs
Defendant.                                     And Expenses



                           Teal Peak Capital’s Answer to
                              Amended Counterclaim

To the Honorable District Court:

        Comes Now, Teal Peak Capital, LLC (“TPC”), and through the undersigned

attorney, respectfully states, alleges and prays:

        Mr. Goldman’s responsive allegations incorporated in this section of the

Amended Counterclaim are of the type that do not require a responsive pleading. The

rest of what is averred in this section is denied. TPC did not in any shape or form

breach any obligation it had with Alan Bram Goldman’s (“Mr. Goldman”), neither did it

incurred in any malicious act, be it by direct action or omission.

                                   I. Nature of Action

        1.       The averment contained in paragraph 1 of the Amended Counterclaim is

denied. First, Teal Peak Capital, LLC is a separate entity from John Michael Grzan

(“Mr. Grzan”) and his wife, Namrata Khimani (“Dr. Khimani”) (jointly referred to as

“Grzan-Khimani”). Second, TPC was never represented nor counseled in any shape or

form by the Firm Ferraiuoli, LLC (“Ferraiuoli”), nor any of its attorneys, in the process of

negotiating the purchase of Mr. Goldman’s property at Dorado Beach Estate
        Case 3:20-cv-01747-PAD Document 54 Filed 06/08/21 Page 2 of 17


(“Property”). Wherefore, TPC did not incur in any insidious machinations (or “dolo”),

neither before nor after the signing of the Option to Purchase Agreement executed on

October 23, 2020. Third, --although not contractually obligated to do so under the terms

of the Option to Purchase Agreement-- TPC reached an agreement with Mr. Goldman’s

broker, Gerald Kleis-Pasarell, so Mr. Goldman could comply with his obligation to

deliver clean title of the Property. The agreement, as clearly stated in all the emails and

settlement documents, would come into effect at closing; meaning, immediately after

closing, the Broker’s attorney would file a Voluntary Dismissal and Cancelation of Notice

of Lis Pendens, drafts that had already been prepared by December 10, 2020. But

because Mr. Goldman refused to close, the settlement could not be consummated. In

other words, it was Mr. Goldman who, through his own acts and omissions, prevented

TPC from helping him resolve the lawsuit filed by Mr. Kleis. In sum, the Counterclaim

filed by Mr. Goldman is predicated on falsehoods, made up to hide his failure to abide

by the covenant of good faith and close the transaction as stipulated in the Option to

Purchase Agreement validly and informedly executed on October 23, 2020. Worst, Mr.

Goldman’s accusation of fraud and conspiracy involving attorneys of the law Firm of

Ferraiuoli is extremely reckless, to say the least, because Mr. Goldman possess no

evidence to demonstrate that Ferraiuoli was involved in any shape or form in the

process of negotiating the Option to Purchase Agreement.          We demand that such

allegations be withdrawn and, if Mr. Goldman refuses, that this Court impose the

highest sanctions possible.

      2.     The averment contained in paragraph 2 is a petition for relief, not an

allegation of fact that requires a responsive pleading, wherefore, it is neither denied nor

                                            2
         Case 3:20-cv-01747-PAD Document 54 Filed 06/08/21 Page 3 of 17


accepted.    In the alternative, TPC denies that Mr. Goldman has any right to the

remedies sought in the Amended Counterclaim.

                                     II. The Parties

       3.      TPC accepts the allegation contained in paragraph 3 of the Amended

Counterclaim.

       4.      TPC accepts the allegation contained in paragraph 4 of the Amended

Counterclaim.

       5.      The averment contained in paragraph 5 is a petition for relief, not an

allegation of fact that requires a responsive pleading. Further, the relief sought is not

directed against TPC. Wherefore, the averment it is neither denied nor accepted.

       6.      The allegation contained in paragraph 6 of the Amended Counterclaim is

not directed at TPC. Therefore, no responsive pleading on its part is required. In the

alternative, it is denied.

       7.      The allegation contained in paragraph 7 of the Amended Counterclaim is

not directed at TPC. Therefore, no responsive pleading on its part is required.

                              III. Jurisdiction and Venue

       8.      TPC accepts the allegation contained in paragraph 8 of the Amended

Counterclaim.

       9.      TPC accepts the allegation contained in paragraph 9 of the Amended

Counterclaim.

                               IV. General Allegations

       10.      TPC denies the allegation contained in paragraph 10 of the Amended

Counterclaim on the basis that it lacks knowledge or information sufficient to form a

                                            3
        Case 3:20-cv-01747-PAD Document 54 Filed 06/08/21 Page 4 of 17


belief about the truth of the averment. TPC also alleges that Mr. Goldman’s incident

with his neighbor four years ago has nothing to do and is completely unrelated and

irrelevant to Mr. Goldman’s present agreement to sell his Property.

       11.    TPC denies the allegations contained in the first and second sentences of

paragraph 11 of the Amended Counterclaim on the basis that it lacks knowledge or

information sufficient to form a belief about the truth of the averment. In any event, TPC

alleges that the “value” of a property is public information, easily obtainable through

multiple means, not “inside information”. Further, Mr. Goldman and his representatives

possess no evidence whatsoever to prove or even allow for the inference that anyone at

Ferraiuoli shared any “inside information” regarding the Property with TPC prior to the

signing of the Option to Purchase Agreement on October 23, 2020.              The indirect

accusation is reckless, to say the least. In response to the third sentence, TPC denies

the averment. TPC was never advised, counseled nor assisted in any way by anyone

at Ferraiuoli in the process of negotiating with Mr. Goldman the Option to Purchase

Agreement executed on October 23, 2020. Similarly, TPC never acquired nor received

any information whatsoever from Ferraiuoli regarding the Property, its value or of Mr.

Goldman prior to the signing of the Option to Purchase Agreement. Further, the price of

the Property stipulated in the Option to Purchase Agreement was established by Mr.

Goldman. Finally, in response to the fourth and fifth sentences contained in paragraph

11 of the Amended Counterclaim, TPC denies them on the basis that it lacks knowledge

or information sufficient to form a belief about the truth of the averment.

       12.    TPC denies the allegation contained in paragraph 12 of the Amended

Counterclaim. Without forfeiting any attorney client privilege, TPC alleges that it first

                                             4
        Case 3:20-cv-01747-PAD Document 54 Filed 06/08/21 Page 5 of 17


sought the services of Ferraiuoli on November 21, 2020, more than a month after the

Option to Purchase Agreement had been signed, and because Mr. Goldman had

defaulted on his obligation to sell the Property as agreed.

       13.    TPC denies the allegation contained in paragraph 13 of the Amended

Counterclaim. TPC alleges, first, that it never approached Mr. Goldman to purchase the

Property. Mr. Goldman was approached by his neighbor, Mr. Adam Long, on behalf of

Mr. John Michael Grzan. Second, Mr. Goldman never told TPC about the incident with

his neighbor and of Ferraiuoli’s involvement prior to the signing on October 23, 2020 of

the Option to Purchase Agreement. All communications between Mr. Goldman and Mr.

Grzan were by email, except for one call on the 20th of October, during which no

mention of the incident of cutting trees or Ferraiuoli ever took place. Third, although Mr.

Goldman mentioned of his previous health issues with cancer, at no point did he

expressed anything about mental or physical incapacity to engage in this process.

Instead, just the opposite. He talked much about his great experience in real estate,

how he had major ongoing projects right now (like the one he needed the $800,000

deposit for), that he was actively managing residential properties he owned and

personally leading renovation projects like moving to green energy in the units, that he

had additional major projects planned for Vermont such as creating park areas and how

he was socially active and was working on holding a major concert event in Vermont

headlined by the famous band Phish who he mentioned was friends with. Fourth, TPC

was never advised, counseled nor assisted by anyone at Ferraiuoli in the process of

negotiating with Mr. Goldman the Option to Purchase Agreement. Similarly, TPC never

acquired nor received any information whatsoever from Ferraiuoli regarding the

                                            5
          Case 3:20-cv-01747-PAD Document 54 Filed 06/08/21 Page 6 of 17


Property, its value or of Mr. Goldman prior to the signing on October 23, 2020 of the

Option to Purchase Agreement.        Moreover, the allegation in the sense that TPC

maliciously concealed that Ferraiuoli was his legal representative during the

negotiations and that it hid from Mr. Goldman the conflict-of-interest, thereby giving TPC

an unfair advantage in the negotiations and violating the basic principles of honesty and

good faith is conclusory in nature, plainly illogical and incapable of supporting a

reasonable inference that the conduct occurred; thus, frivolous. To start, TPC could not

have concealed that Ferraiuoli was its legal representative during the negotiations

because if that were the case, Mr. Goldman would have at least received one

communication from someone at Ferraiuoli purporting to represent TPC prior to the

signing of the Option to Purchase Agreement, which Mr. Goldman never received nor

will he be able to produce. Similarly, Mr. Goldman does not state what information, if

any, did TPC received that could have given it an advantage in the process of

negotiating the Option to Purchase Agreement. Regardless, that information does not

exist.

         14.   In response to the first and second sentences contained in paragraph 14

of the Amended Counterclaim, TPC denies both on the basis that it lacks knowledge or

information sufficient to form a belief about the truth of the averment.        The third

sentence does not require a responsive pleading.              Regarding the remaining

averments/sentences contained in paragraph 14, TPC denies all. TPC alleges that Mr.

Goldman never told TPC that the other prospective buyer who made the $3,750,000

offer was represented by Ferraiuoli. That is simply false. Second, Mr. Goldman did not

notify of the offer in good faith. When Mr. Goldman notified of the new offer, he already

                                            6
         Case 3:20-cv-01747-PAD Document 54 Filed 06/08/21 Page 7 of 17


had agreed to sell the Property to Mr. Grzan and his wife, Dr. Khimani, for $3,250,000.

To use Mr. Goldman’s own words expressed days before the announcement of the

second offer: “my home is under contract to a nice family! I keep my word.” So, Mr.

Goldman broke the $3,250,000 agreement when he offered Grzan-Khimani to match

the $3,750,000 offer, and he did so because he was greedy, as he admitted later in an

email sent on October 23, 2020: “I was greedy and should have been more

appreciative.” Furthermore, Grzan-Khimani did not agree to match the offer on time, for

the draft that Mr. Goldman sent contained many errors, as he admitted in his email, and

there were several matters that needed to be ironed out. So, by the time they were

resolved, the offer had expired. Also, Mr. Goldman leaves out the fact that he extended

the deadline, but Grzan-Khimani decided to pull out and not buy the Property, decision

Mr. Grzan informed Mr. Goldman twice by email.         Last, TPC did not conceal that

Ferraiuoli represented it because Ferraiuoli never represented it prior to the signing of

the Option to Purchase Agreement. That averment is once more denied as conclusory,

illogical and frivolous.

       15.     In response to the allegation contained in paragraph 15 of the Amended

Counterclaim, TPC accepts that on October 22, 2020, Ferraiuoli, on behalf of Hyung

Soon Lee (“Mr. Lee”), withdrew the $3,750,000 offer, and denies the rest, particularly

the averment that the withdrawal was “without any justification whatsoever”, for the

communication sent to Mr. Goldman clearly states that Mr. Lee, “after consideration of

the conditions proposed by seller” decided to withdraw his offer. It is also denied that

after Mr. Lee’s withdrawal TPC and Ferraiuoli were back in the “driver seat of the

negotiations”. First, after Mr. Goldman was “greedy” –to use his own words—and went

                                           7
        Case 3:20-cv-01747-PAD Document 54 Filed 06/08/21 Page 8 of 17


back on his word by asking Grzan-Khimani to match the $3,750,000 offer, Grzan-

Khimani pulled out and notified Mr. Goldman that they were not going to buy the

Property, twice. So, there was nothing to negotiate; Grzan-Khimani had ended the

negotiations by pulling out and letting Mr. Goldman know he was free to sell the

Property to whomever he wished. Further, TPC was never advised, counseled nor

assisted by anyone at Ferraiuoli, LLC in the process of negotiating with Mr. Goldman

the Option to Purchase Agreement. Similarly, TPC never acquired nor received any

information whatsoever from Ferraiuoli, LLC regarding the Property, its value or of Mr.

Goldman prior to signing the Option to Purchase Agreement.

      16.     In response to the allegation contained in paragraph 16 of the Amended

Counterclaim, TPC admits that on October 23, Mr. Grzan, Dr. Khimani and Mr.

Goldman executed an Option to Purchase Agreement, through which Grzan and

Khimani, or their assignee, were given an exclusive option to purchase the Property for

$3,150,000.00, which was $600,000 less than Mr. Lee’s offer, who was represented by

Ferraiuoli, LLC; and denies the rest of the allegation. TPC alleges that the Option was

signed because Mr. Goldman sought Mr. Grzan and offered him a reduced price on the

Property.

      17.    In response to the allegation contained in paragraph 17 of the Amended

Counterclaim, TPC admits that on November 5, 2020, Mr. Gerald Kleis Pasarell, Mr.

Goldman’s real estate broker, filed an action against him alleging that he was owed a

commission for the sale of the Property, and denies the rest of the averment. TPC

alleges that the lawsuit was filed because Mr. Goldman –once again—went back on his

word, this time with his broker. TPC had nothing to do with the filing of that complaint.

                                           8
        Case 3:20-cv-01747-PAD Document 54 Filed 06/08/21 Page 9 of 17


In addition, TPC alleges that “sorting everything” with Mr. Kleis was not amongst the

obligations of TPC in the Option to Purchase Agreement. Mr. Goldman violates the

parol evidence rule by trying to use extrinsic purported obligations to justify his failure to

comply with the terms of the validly executed Option to Purchase Agreement, none of

which was “sorting everything” with Mr. Kleis. In the alternative, “sorting everything”

with Mr. Kleis was contingent upon closing, condition that was clearly communicated to

Mr. Goldman through email and established in all the settlement documents approved

and reviewed by Mr. Goldman.         The condition however was not met because Mr.

Goldman –once again—went back on his word. Last, the Complaint filed by Mr. Kleis is

no longer active in the local courts. It was dismissed.

       18.    In response to the allegation contained in paragraph 18 of the Amended

Counterclaim, TPC admits that pursuant to Clause 5 of the Option to Purchase

Agreement, TPC had until November 23, 2020 to exercise and close the sale of the

Property, and that to extend the closing period by 30 additional days, TPC had to pay

Mr. Goldman an additional $600,000 before the first 30 days expired; and denies the

rest of the averment. TPC alleges that it exercised the Option to Purchase the Property

before the November 23, 2020 deadline, but was unable to purchase the Property

because Mr. Goldman defaulted by failing to provide “fee simple, recordable,

marketable and insurable title of the Property free and clear of all liens, encumbrances

and defects,” as stipulated in the Agreement.        TPC also alleges that the additional

$600,000 were paid in accordance with the terms of the Agreement, for it was Mr.

Goldman who provided incorrect bank information and later, upon recognizing the error,

accepted receiving a total of $800,000 by November 24, 2020, amount he still retains

                                              9
         Case 3:20-cv-01747-PAD Document 54 Filed 06/08/21 Page 10 of 17


despite alleging that the Option to Purchase Agreement is null and void.          In the

alternative, if Mr. Goldman contends that TPC defaulted because it did not pay the

$600,000 directly to him on November 23, 2020, then Mr. Goldman incurred in fraud

and illegal appropriation because he accepted the money, kept it for himself and

represented to all involved that the Option to Purchase Agreement was still on while

knowing the Agreement had expired and while having no intentions of complying with its

terms.

         19.   TPC denies the allegation contained in paragraph 19 of the Amended

Counterclaim because it is false. TPC alleges, first, that Mr. Goldman knew that the

Option to Purchase Agreement had been assigned to TPC weeks prior to December 18,

through several emails sent by both Mr. Grzan and the notary chosen to close the

transaction. Second, the Option to Purchase Agreement did not require Mr. Grzan to

notify Mr. Goldman of any assignment. Third, nowhere in the December 18 letter does

Ferraiuoli state or informed that it represented TPC during the negotiations to purchase

the Property. Nowhere. Fourth, solving the issue with Mr. Kleis was not amongst the

obligations of TPC in the Option to Purchase Agreement. Mr. Goldman violates the

parol evidence rule by trying to introduce extrinsic purported obligations to justify his

failure to comply with the validly executed Option to Purchase Agreement.         In the

alternative, settling the lawsuit filed with Mr. Kleis was contingent upon closing,

condition that was clearly communicated to Mr. Goldman through email and established

in the settlement documents approved and reviewed by Mr. Goldman.

         20.   In response to the allegation contained in paragraph 20 of the Amended

Counterclaim, TPC admits that Mr. Goldman informed of the passing of Mrs. Carmen

                                           10
       Case 3:20-cv-01747-PAD Document 54 Filed 06/08/21 Page 11 of 17


Cividanes and denies the rest. TPC alleges that Mrs. Carmen Cividanes passing was

irrelevant to the closing, and that bringing that issue was just an excuse used by Mr.

Goldman to justify his failure to comply with the terms of the Option to Purchase

Agreement. TPC and every party involved were ready to close on December 15, 2020,

and Mrs. Cividanes purported death happened on December 22, 2020. Further, Mrs.

Cividanes had nothing to do with the closing, for it was Mr. Rey Rios who was granted

the power of attorney to close on behalf of Mr. Goldman. It was Mr. Rios who was

going to sign the Purchase and Sale Deed, not Mrs. Cividanes, so her passing was no

impediment for the closing to take place.

      21.    In response to the allegation contained in paragraph 21 of the Amended

Counterclaim, TPC admits that on December 24, 2020, it filed a Complaint against Mr.

Goldman for breach of contract and damages.

             First Cause of Action: Breach of Contract and the Implied
                              Covenant of good Faith

      22.       TPC incorporates by reference as if fully alleged herein every response

set forth in the preceding paragraphs.         Mr. Goldman’s responsive allegations

incorporated in paragraph 22 of the Amended Counterclaim are of the type that do not

require a responsive pleading.

      23.    TPC admits the allegation contained in paragraph 23 of the Amended

Counterclaim.

      24.    In response to the allegation contained in paragraph 24 of the Amended

Counterclaim, TPC admits that pursuant to the Option to Purchase Agreement it had

until November 23, 2020 to pay Mr. Goldman the Extension Payment of $600,000.00,

and denies the rest. TPC alleges that on November 23, 2020, with the information
                                       11
       Case 3:20-cv-01747-PAD Document 54 Filed 06/08/21 Page 12 of 17


provided by Mr. Goldman, Mr. Grzan went to the bank to wire the $600,000. The bank,

however, told Mr. Grzan that the transaction could not go through because the bank

information provided by Mr. Goldman was incorrect. Thus, it was Mr. Goldman who

prevented Mr. Grzan from paying the $600,000 directly to him on the 23rd of November.

Regardless, Mr. Goldman accepted that Mr. Grzan deposited the money in the escrow

account on November 23rd. He also agreed to have the money transferred on the

following day, by signing a release and after being told, twice, the money would be

wired on the 24th of November. Last, at no point in time did Mr. Goldman state that the

Agreement had been violated. To the contrary, he accepted the money and continued

to act as if he would close on the transaction.      In the alternative, if Mr. Goldman

contends that TPC defaulted because it did not pay the $600,000 directly to him on

November 23, 2020, then Mr. Goldman incurred in fraud and illegal appropriation

because he accepted the money, kept it for himself and represented to all involved that

the Option to Purchase Agreement was still on while knowing the Agreement had

expired and while having no intentions of complying with its terms.

      25.    TPC denies the allegation contained in paragraph 25 of the Amended

Counterclaim.   TPC exercised its option on time and the transaction did not close

because Mr. Goldman refused to do so. Thus, TPC is entitled to specific performance.

      26.    The averment contained in paragraph 26 of the Amended Counterclaim is

an argument of law that does not require a responsive pleading. In the alternative, it is

denied as an inaccurate representation of the law.

      27.    TPC denies the allegation contained in paragraph 27 of the Amended

Counterclaim. Ferraiuoli never advised nor counseled TPC, much less represented it in

                                           12
       Case 3:20-cv-01747-PAD Document 54 Filed 06/08/21 Page 13 of 17


the process of negotiating the Option to Purchase Agreement with Mr. Goldman.

Furthermore, Ferraiuoli did not represent Mr. Goldman in a related matter, for the

controversy for which Mr. Goldman hired Ferraiuoli did not involve matters relating to

the sale of the home, but the cutting of trees by Mr. Goldman’s neighbor. In any event,

the relationship of Mr. Goldman with Ferraiuoli ended in a bad note in 2018, two years

before TPC negotiated the Option to Purchase Agreement. Last, TPC did produce

evidence of source of funds for the cash payment required at the closing.

       28.    The allegation contained in paragraph 28 is conclusory and an argument

of law, for which no responsive pleading is required. In the alternative, TPC denies

having breached the implied covenant of good faith because it was never represented

by Ferraiuoli, and therefore it had nothing to reveal or disclose to Mr. Goldman prior to

the signing of the Option to Purchase Agreement.

             Second Cause of Action: Deceit by Insidious Machinations
                                      (Dolo)

       29.     TPC incorporates by reference as if fully alleged herein every response

set forth in the preceding paragraphs.           Mr. Goldman’s responsive allegations

incorporated in paragraph 29 of the Amended Counterclaim are of the type that do not

require a responsive pleading.

       30.    The allegation contained in paragraph 30 of the Amended Counterclaim is

an argument of law, for which a responsive pleading is not required. In the alternative, it

is denied as an inaccurate description of the law.

       31.     The allegation contained in paragraph 31 of the Amended Counterclaim

is an argument of law, for which a responsive pleading is not required.             In the

alternative, it is denied as an inaccurate description of the law.
                                             13
       Case 3:20-cv-01747-PAD Document 54 Filed 06/08/21 Page 14 of 17


       32.    TPC denies the allegation contained in paragraph 32 of the Amended

Counterclaim. The averments are simply false and illogical at best. TPC incorporates

by reference all denials and allegations pertaining to Ferraiuoli’s lack of involvement in

the negotiations to purchase the Property.

       33.    The averment contained in paragraph 33 of the Amended Counterclaim is

a petition for relief, for which no responsive pleading is required. In the alternative, TPC

denies that Mr. Goldman has the right to nullify the Option to Purchase Agreement.

       34.    The allegation contained in paragraph 43 of the Amended Counterclain is

denied. Mr. Goldman has suffered no damages for he signed the Option to Purchase

Agreement willingly. It was Mr. Goldman who set the price and who pushed Mr. Grzan

back into the transaction after he had pulled out.

             Third Cause of Action Piercing the Corporate Veil Against
                              Teal Peak Capital, LLC

       35.    TPC incorporates by reference as if fully alleged herein every response

set forth in the preceding paragraphs.            Mr. Goldman’s responsive allegations

incorporated in paragraph 35 of the Amended Counterclaim are of the type that do not

require a responsive pleading.

       36.    The averment contained in paragraph 36 of the Amended Counterclaim is

not a statement of fact that requires a responsive pleading.        In the alternative, the

averment is denied and TPC alleges that the facts of this case do not support the

piercing of TPC’s corporate veil.

       37.    The averment contained in paragraph 37 of the Amended Counterclaim is

an argument of law that does not require a responsive pleading. In the alternative, it is

denied as an inaccurate description of the law.
                                            14
        Case 3:20-cv-01747-PAD Document 54 Filed 06/08/21 Page 15 of 17


       38.   The averment contained in paragraph 38 of the Amended Counterclaim is

an argument of law that does not require a responsive pleading. In the alternative, it is

denied as an inaccurate description of the law.

       39.   The averment contained in paragraph 39 of the Amended Counterclaim is

an argument of law or description of a doctrine that does not require a responsive

pleading. In the alternative, it is denied as an inaccurate description of the law or

doctrine.

       40.   TPC denies the allegation contained in paragraph 40 of the Amended

Counterclaim. There has never been unity of interest and ownership between John

Michael Grzan, Namrata Khimani, and TPC.

       41.   TPC denies the allegation contained in paragraph 41 of the Amended

Counterclaim. There has never been unity of ownership between John Michael Grzan,

Namrata Khimani, and TPC.

       42.   TPC denies the allegation contained in paragraph 42 of the Amended

Counterclaim. There has never been unity of interest and ownership between John

Michael Grzan, Namrata Khimani, and TPC. Further, TPC is not the “alter ego of John

Michael Grzan, Namrata Khimani; and neither was it created or been used to commit

fraud or for illicit purposes. Mr. Goldman’s allegations in that regard are conclusory and

he lacks any evidence to even make a plausible claim, thus, the averments are

frivolous.

       43.   TPC denies the allegation contained in paragraph 43 of the Amended

Counterclaim. TPC is not the “alter ego of John Michael Grzan, Namrata Khimani; and

neither was it created or been used to commit fraud or for illicit purposes.          Mr.

                                           15
        Case 3:20-cv-01747-PAD Document 54 Filed 06/08/21 Page 16 of 17


Goldman’s allegations in that regard are conclusory and he lacks any evidence to even

make a plausible claim.

       44.     TPC denies the allegation contained in paragraph 44 of the Amended

Counterclaim. Mr. Goldman’s allegation is conclusory and he lacks any evidence to

even make a plausible claim.

       45.     TPC denies the allegation contained in paragraph 45 of the Amended

Counterclaim. TPC incorporates by reference all denials contained in the preceding

paragraphs relating to having breached any obligation with Mr. Goldman.

                                  Affirmative Defenses

       1.      The Amended Counter claim is time barred by the applicable statute of

limitations.

       2.      Mr. Goldman is estopped from his own actions to claim the Option to

Purchase Agreement is null and void.

       3.      Mr. Goldman incurred in fraud and illegal appropriation because he

accepted the $800,000 earnest money deposit, kept it for himself and represented to all

involved that the Option to Purchase Agreement was still on while knowing the

Agreement had expired and while having no intentions of complying with its terms.

       4.      Mr. Goldman’s claim is barred by the doctrine of res judicata.

       5.      TPC reserves the right to raise any other defense once known during the

discovery process.

         Wherefore, TPC respectfully requests from this Honorable Court to dismiss

with prejudice the Amended Counterclaim filed by Mr. Goldman and impose upon him

payment of costs and attorney’s fees for filing a blatant frivolous claim.

                                             16
        Case 3:20-cv-01747-PAD Document 54 Filed 06/08/21 Page 17 of 17


       Respectfully Submitted.

       In San Juan, Puerto Rico, this 8th day of June 2021.

       I hereby certify that, on this same date, I electronically filed the foregoing with

the Clerk of the Court using the Court’s CM/ECF system, which will send notice of its

filing electronically to the attorneys of record.


                                            Sánchez-Betances, Sifre &
                                            Muñoz-Noya, LLC
                                            33 Calle Bolivia, Suite 500
                                            San Juan, PR 00917
                                            t. 787-756-7880
                                            f. 787-753-6580

                                            s/Adrián Sánchez-Pagán
                                            Adrián Sánchez-Pagán
                                            USDPR NO. 223311
                                            asanchez@sbsmnlaw.com




                                               17
